DAVIDSON, Judge,
dissenting in part and concurring in part.
There is no conflict between the provisions of Art. 1146, Vernon’s P.C., and Art. 1621b, Vernon’s P.C. Each statute deals with a subject and makes unlawful the acts not covered by the other. There is no basis for the conclusion of my brethren that there is an irreconcilable conflict between the statutes.
Art. 1146, Vernon’s P.C., relates to and makes unlawful the use of force, violence, threats, or intimation to prevent one from engaging or remaining in or performing the duties of any lawful employment.
Art. 1621b, Vernon’s P.C., makes unlawful any acts or threats to prevent or restrain one from engaging in any lawful vogcltion.
One article relates to those engaged in some character of employment, while the other relates to those engaged in a vocation.
In the enactment of Art. 1621b, Vernon’s P.C. (Chap. 100, p. 128, Acts Regular Session of the 47th Legislature, in 1941), the legislature was very careful not to expressly repeal any existing statutes and ordered a repeal thereof only when there was a necessary conflict.
It is apparent that the legislature intended that the term *572“lawful employment” in Art. 1146, Vernon’s P.C., have an entirely different meaning than the term “lawful vocation” as contained in Art. 1621b, Vernon’s P.C., and that the terms were used in a different sense.
Neither of those terms is defined in either statute. Hence they are to be construed in the sense in which they are commonly used and understood.
Webster says that employment is a state of being employed— which means working at anything.
“Vocation,” however, has a very different meaning having reference to a particular business, trade, or calling (Webster’s), as distinguished from any general undertaking. The courts have so construed the term. Words and Phrases, Vol. 44, p. 317. We are not left to rely on that definition, alone, to ascertain the meaning of the term “vocation,” for the act (Chap. 100, supra) furnishes evidence of what the legislature meant. The act shows that the legislature had in mind the protection of industries against strikes and the protection of all citizens against labor disputes.
We know, as a matter of common knowledge, that labor unions are composed of various trades, with the workmen therein specialized in certain fields of labor. Such trade is the vocation of the individual in his particular field. Such is the meaning the legislature intended to give to the term “vocation,” which is a special trade or calling.
Used as hereinbefore stated, the two statutes are valid.
Having alleged that the injured party was assaulted to prevent his following a lawful vocation, the indictment invokes the provisions of Art. 1621b, Vernon’s P.C.
I agree with the majority opinion in the particular just above stated and also that the county court does not have jurisdiction to try offenses under that statute.
I do not agree, however, that the indictment, here, alleges a violation of that statute, especially in view of appellant’s insistence in the trial of the case that the indictment should have alleged the vocation the injured party was following or intended to follow.
*573The sufficiency of the indictment is not before us, because of the want of jurisdiction in the county court.
Until appellant has been tried and convicted under the instant indictment in a court of competent jurisdiction and appeals to this court, it does not become my duty as a member of this court to determine the validity of the indictment.
When my brethren determine, here, that the indictment charges a felony and so direct the court below, they take from the appellant the right of appeal — for they have predetermined his contention as to the validity of the indictment.
Moreover, when the facts of this case are consulted, a very good reason appears for the district court’s referring the indictment to the county court — such reason being that the facts failed to show that the injured party was engaged in a vocation but, to the contrary, they showed that he was engaged in general employment, and, therefore, the offense committed was a misdemeanor.
So then when an assault or violence or threats are made for the purpose of preventing one from pursuing employment, the offense is a misdemeanor under Art. 1146, Vernon’s P.C., and when an assault or violence or threats are made to prevent one from pursuing his vocation, the offense is a felony under Art. 1621b, Vernon’s P.C.